DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Application

	Claims 1, 3 and 5-10 are pending and presented for examination. Claims 1, 3 and 5-7 were amended, claims 2 and 4 cancelled and claims 8-10 were newly added via the preliminary amendment dated 29 January 2020 which is acknowledged and entered.


Priority

	Acknowledgement is made of applicant's request for foreign priority under 35 U.S.C. §119(a)-(d). Certified copies of the priority documents have been received.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 8-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “Azafullerene „C59N…2 thin-film field-effect transistors” to Kumashiro et al. (hereinafter, “Kumashiro at __”).
Regarding claims 8-10, Kumrashiro discloses an n-type field effect transistor (which has a silica gate, and Au/Ti source/drain electrodes wherein the azafullerene thin film is grown, Kumrashiro at 2154 R col) wherein the n-type semiconductor comprises an azafullerene of (C59N)2 (Kumashrio at 2155 L col). It is noted that any heterofullerene meets the broadest reasonable interpretation of the claim and it need not meet the “when” aspects. 

Claims 8 and 9 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by US Patent No. 8481850 to Curtin et al. (hereinafter, “Curtin at __”).
Regarding claims 8 and 9, Curtin discloses an electronic device (dye solar cell, Curtin at “Claim 1”) comprising an n-type semiconducting film comprising fullerenes doped with boron (Id.). It is noted that the content of the fullerenes are not limited, merely that they be a heterofullerene so the requirements of boron being present or the amount of boron/boron positions need not be present to meet the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 8 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by or in the alternative, under 35 U.S.C. 103 as being unpatentable over WO2012156723 to Snaith et al. (hereinafter, “Snaith at __”).
Regarding claim 8, Snaith discloses an n-type semiconductor film (Snaith at 19-20) comprising a heterofullerne (C60 or C70 doped with up to 10% B (or other heteroatoms), Id.; and as such the “when” aspects are not necessary as the concentration can be C54B6-C59B or C63B7-C69B) would or 7 is not covered by the “when” provisos. To the extent “up to 10%” implies an overlap, this rejection is also prima facie obvious, see MPEP 2144.05).
Regarding claim 9, the n-type semiconducting film is utilized in a dye sensitized solar cell (Snaith at 24). It is noted that the content of the fullerenes are not limited, merely that they be a heterofullerene so the requirements of boron being present or the amount of boron/boron positions need not be present to meet the claim.

Allowable Subject Matter
Claims 1, 3 and 5-7 are allowed.
As to claim 1,3 and 5-7, none of the cited prior art either alone or in combination discloses or reasonably suggests C54B6 wherein B are in positions 1, 3, 7, 13, 50 and 60, or 1, 7, 41, 50, 57, 60, or 1, 7, 28, 31, 50 and 60, or 1, 7, 21, 38, 50 and 60; C52B8 where B is in positiosn of 1, 3, 7, 13, 41, 50, 57 and 60, or 1, 7, 21, 28, 31, 38, 50, 60; or C50B10 where B is in positions of 1, 3, 7, 13, 21, 38, 41, 50, 57, 60, or 1, 3, 7, 13, 28, 31, 41, 50, 57 and 60, or 1, 3, 7, 13, 21, 28, 31, 38, 50 and 60, or 1, 7, 21, 28, 31, 38, 41, 50, 57 and 60; or C48B12 where B is in the positions of 1, 3, 7, 13, 21, 28, 31, 38, 41, 50, 57 and 60, nor n-type semiconducting films or electronic devices of such. “Kinetic instability of boron heterofullernes”, “Calculations on all possible isomers of the substituted fullerences C58C2 (X=N, B) using semiemprircal methods”, “Heterofullerenes: Structure and property predictions, possible uses, and synthesis proposals” (all cited by Applicants) disclose n values of less than 6 and some of them are drawn to theoretical calculations, and as such do not produce an actual composition (Which is the state of the art for higher values of n). “Room-temperature dissociative hydrogen chemisorption on boron-doped fullerenes” to Lee et al., discloses C54B6 with B in positions 1, 4, 5, 25, 29, 60. “ffect of boron doped fullerene C60 film coating on the electrochemical characteristics of silicon thin film anodes for lithium secondary batteries” to Arie discloses interstitial (not substitutional) doping of boron into a fullerene.
As to claim 3, none of the cited prior art either aloen or in combination discloses a C68B2 or C66B4 heterofullerene where B is in the 1,70 or 1, 4, 60 and 70 positions respectively. “SYNTHESIS OF C6O-nBn AND C70-nBn(n=l, 2) BY DC ARC BURNING METHOD” to Cao et al., discloses C68B2 but does not expressly state the B positions and there is no way to determine the B positions nor would the B positions be inherently present as claimed in Cao. “Structural, electronic, and magnetic properties of heterofullerene C48B12” to Xie et al., discloses a C48B12 but the positions of B-sites are different thatn those claimed.
Positively claiming the boron dopant positions (i.e., removing the “when” aspects) would also make over the instant rejections of claims 8-10.

Conclusion
Claims 8-10 are rejected. Claims 1, 3 and 5-7 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD M RUMP whose telephone number is (571)270-5848. The examiner can normally be reached Monday-Thursday 06:45 AM to 04:45 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RICHARD M. RUMP
Primary Examiner
Art Unit 1759



/RICHARD M RUMP/Primary Examiner, Art Unit 1759